Bloodworth, J.
1. “This court, by the constitutional amendment creating it, is limited in jurisdiction to the correction of errors of law alone, and therefore has no power to grant a new trial on the ground that *492the verdict is strongly contrary to the weight of the evidence, if there is any evidence at all to support it.” Edge v. Thomas, 9 Ga. App. 559 (71 S. E. 875).
Certiorari; from Miller superior court—Judge Worrill. June 17, 1916.
Billie B. Bush, for plaintiff in error. P. D. Rich, contra.
2. No other error being complained of in the instant case, and there being some evidence to support the verdict, the trial judge did not err in refusing to sanction the certiorari.

Judgment affirmed.


Broyles, P. J., and J enjoins, J., concur.